*937Concur — McGivern, J. P., *938workmen used them to get to and from work continuously each working day since the barricades were constructed was established by the uncontradicted testimony of defendant’s Field Engineer, Mr. Robert Ryan. Whether or not the contractor created a dangerous condition on the public highway causally related to the plaintiff’s accident and resulting injury was a question of fact for the jury’s determination. (See O’Neil v. City of Port Jervis, 253 N. Y. 423; Jarvis v. Long Is. R. R. Co., 50 Misc 2d 769, affd. 25 A D 2d 617, mot. for Iv. to app. den. 17 N Y 2d 424; McDevitt v. State of New York, 1 N Y2d 540.) I vote to modify the judgment appealed from by reinstating the verdict in plaintiff’s favor against Poirier & McLane Corp. and to otherwise affirm.